NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

DANIEL D. STRADER,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )        Case No. 2D13-3776
                                              )
ERNEST H. GROTHE; PEGGY J.                    )
GROTHE; CARPENTER'S CREST LTD.;               )
CARPENTER'S CREST OWNERS                      )
ASSOCIATION, INC.; CCL CREDITORS              )
TRUST; MARLA LEGER; BETTY                     )
McINTOSH; and L. F. McINTOSH,                 )
                                              )
             Appellees.                       )
                                              )

Opinion filed August 5, 2015.

Appeal pursuant to Fla. R. App. P.
9.130(a)(5) from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Daniel D. Strader, pro se.

No appearance for Appellees.


LaROSE, Judge.

             Daniel Strader appeals the trial court's nonfinal order summarily denying

his renewed motion for relief from an August 4, 2010, order of dismissal or closing for

lack of prosecution. See Fla. R. Civ. P. 1.540(b). The appendix submitted with the
initial brief is insufficient for this court to determine the underlying facts in this case.

Consequently, we affirm the trial court's order.


               Affirmed.

KHOUZAM and CRENSHAW, JJ., Concur.




                                              -2-